Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The declaration under 37 CFR 1.132 filed 07/27/2021 is insufficient to overcome the rejection of claims 1, 6, 8-10, 13, 14, 21-24, 26-31 based upon 103(a) as set forth in the last Office action because:  
The declaration presents the results of an experiment to mix a base and catalyst putties from the company of Kulzer LLC, specifically putty PNs 200-0086/200-0087 to argue to the non-obviousness of providing putties in the range of 0.88-0.92 for both a base and a catalyst. The evidences unfortunately only provides that the declarants assertion of unexpected results would at most apply to the putty used in the experiment, in this case Kulzer specific PNs 200-0086/200-0087. While the prior art of Nehren is assigned to the company Kulzer, there is no recitation in the claims or specification of this particular putty, PNs 200-0086/200-0087, and thus the unexpected results fail to be commensurate between the provided evidence with the claimed invention. Further the disclosure of Nehren, assigned to Kulzer, recites the applicability of these ratios to a broad list of putty types (paragraphs [0009]-[0010]) and Nehren does disclose within similar ratios and amounts to the experiments results, such as using 25ml of each putty. These putty amounts by applicant’s experiment show acceptable results, and Smile1 was already relied upon for showing that acceptable amounts and ratios of base and catalyst putty where known to have been provided by dental professionals as Smile1 does show acceptable impressions for use at home that would be of high enough quality to be used in a .
Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive. 
Applicant has argued several points regarding the rejection of the instant claims under 103 over Smile Direct Club (Smile1) with the pdf of instruction for mixing the base and catalyst putties provided either as a matter of design choice or under the motivations and teachings of Nehren.
It should first be discussed that the prior art of Smile1 was provided by dental professionals assembling a kit for at home use where the professionals making the kit did indeed provide separate amount of base putty and catalyst putty. Further it is provided in the video and pdf of Smile1 that the amounts of these putties where provide is sufficient amounts and ratios to allow for successful at home impressions and thus it follows that the issue of how much of each putty and their ratio must have been addressed by the dental professionals of Smile1 in order to result in such successful impressions made by a user in their house. Thus the arguments that one having ordinary skill in the art would not have been motivated to discover the optimum or working ranges for the amounts of each putty are not persuasive. The cited prior art do not rely upon the user to select the amounts and ratios of putty but only to mix the 
Another issue raise is whether one having ordinary skill in the art would have been motivated to look to Nehren et al. for selecting optimum or working ranges of base and catalyst putties. Applicant’s argument that Nehren as a whole would require the consideration that there is a mixing device that is being provided the amounts of putty and thus would occur in a dental office setting which would not be comparable to the mixing of putties at home. However this is not persuasive as both Nehren and the providers the putties in Smile1 where dental professionals selecting rationed amounts of base and catalyst to achieve final impression putty that a dental professional deemed acceptable. Nehren does disclose a preferential amount of putty in relation to the needs to be able to fill an impression tray once (paragraph [0005] lines 1-8 including “preferably a volume of 25ml or 50 ml” in regard to one of the base or catalyst putties) and the dental professionals of Smile1 had provided a putty containers in amount to mix that would then sufficiently fill a tray once. The reasoning to select the amounts from Nehren by the dental professionals of Smile1 would appear to be that such amounts would provide for such sufficient tray filling. While Nehren discloses a device to mix the putties this device was not relied upon for modifying of Smile1 which already provided putties in some unspecified amount which were sufficient to fill trays with impression putty of acceptable properties to result in impressions that would be acceptable for the provision of dental aligners. As such it would be clear that the dental professionals of Smile1 had been motivated to select ratios and amounts of putty to achieve such results and Nehren provides that dental 
Applicant has also relied upon the declaration for support of an argument for unexpected results from the claimed range and amount of base and catalyst putties, however the declaration is only evidence that the specific putty (Kulzer LLC, putty PNs 200-0086/200-0087) might be able to provide for some unexpected results, while the claims are not limited to such specific putty. The claims are broad in only reciting some generic base and catalyst putty and the prior art of Smile1 does provide a kit that was provided by dental professionals with amount of some type of base and catalyst putty with unspecified amounts which when mixed within the disclosed time frames would be fully capable of filling a dental tray and forming acceptable dental impressions, thus requiring that the dental professionals of Smile1 would have determined some particular ratio and amount of base and catalyst putty that when mixed and placed in a tray within 60 seconds. Thus the assertion that the claimed range of putties applied to any putty would result in an unexpected “sweet spot” for at home impressions would not seem to hold up when view in the light of Smile1 providing base/catalyst putties each in an amount and ratio that would also provide a final putty that would result in “great” i.e. acceptable impressions to use in a professional dental treatment process of forming orthodontic teeth aligners.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/725,430 and 62/648,229, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Neither of the provisional and non-provisional provide support for the claimed ounces of putty material. As such the earliest support is found in provisional application 62/663,725 filed on 04/27/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 14, 21-23are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Any claim depending upon an indefinite claim is itself indefinite.
Claim 14 recites the limitation of “each in the range of 0.88 ounces to 0.92 ounces” in regard to the amount of both base and catalyst putties, however the claim further recites “wherein the predetermined amount of catalyst putty is an amount great than the predetermined amount of base putty” which renders the claim indefinite by claiming a situation where the catalyst is provided at 0.88 ounces and must be greater than the amount of base putty but also only allowing the base putty to be a minimum of 0.88 and thus not less than the catalyst.
Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-10, 13, 14, 21-24, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Smile Direct Club Vimeo online video uploaded publicly on March 2, 2016 (https://vimeo.com/157450883, pdf attachment of screen captures and provided Impression Guide pdf of instruction booklet show in the video, guide published online November 14, 2016: https://www.sharperimage.com/si/pdf/manuals/203221.pdf) herein after Smile1 alone or alternatively in view of Nehren et al. (US 2011/0084093 A1).
Regarding claims 1, 6, 10, 14, 20, 24 and 31, Smile1 discloses a method of administering the contents of a dental impression kit (page 1 “how to make a good first impression), with the steps of sending a dental impression kit to a user, who is not a dentist or orthodontist (pages 7-12 showing a person at home), receives the package (page 3 showing delivery of kit”), and instructions (page 2 “read booklet” having all the instructions, Impression Guide pdf), 
the dental impression kit including a container (page 4 the box being the container), containing dental assembly of a first dental tray and second dental tray and a second dental assembly having a third and fourth tray the trays being substantially the same sizes (page 16 disclosing 4 impressions, 2 upper and 2 lower thus being two assemblies, page 16 showing trays being substantially the same size, further there being no teaching to use any particular set of trays on the upper or lower arches thus all trays would be capable of forming upper or lower impressions), and putty (page 7 “putty”) provided in a predetermined amount to be positioned in the trays for forming a first, second, third, or fourth dental impression and in the corresponding dental tray for creating a corresponding dental impressions (page 10 placing the putty roll into the tray, filling the entire u-shape, four trays two for each arch) the amounts of the base putty and the catalyst putty for each tray are substantially/appear to be the same amounts (page 6 and 7 showing the base putty and catalyst putty as purple and gray being substantially in equal amounts and filling equal sized containers). 
with a predetermined amount of  base putty and a predetermined amount of catalyst putty that are sufficient to be hand-mixable by the user to form a putty mixture (page 7 “mix 
returning, by the user, the dental impressions created by the user by the administering of the assemblies (page 22 send back all four impressions) the dental impressions provide information necessary to manufacture a plurality of dental aligners specific to the user and being configured to reposition one or more teeth of the user, such that the user receives remote orthodontic treatment without receiving assistance from a dentist or orthodontist in person (page 19 and 20 “from your impressions and photos we will generate a 3D image of your smile. Next a licensed dental professional will review your smile and create your unique treatment plan” above get aligned portion, the impression’s themselves have the positions of the teeth that would be needed to manufacture aligners, Impression Guide page 5 “from the impressions” and “we send you…aligners….that gently straightens and brightens your smile” thus being sent from the user’s home without in person dentist or orthodontist interaction).
Smile1 discloses structure and method step identical to the instant application as discussed above but fails to explicitly disclose where the base putty being in an amount in the range of 0.88 to 0.92 ounces and the catalyst putty is in the range of 0.88 ounces to 0.92 ounces, as recited in claims 1, 14, and 24; nor the catalyst putty amount being greater than the 
Alternatively, Nehren discloses a unit dose packages for a dental mixing device (title) where the unit-does package, which means various individual packages each with only a single amount, include a base putty and a catalyst putty of polyvinylsiloxanes(paragraph [0007] lines 1-3, disclosing a base component and an activator putty which is a catalyst putty, paragraph [0009] lines 1-6 disclosing the polymers of vinyl-terminated siloxanes), and that the putties are provided in a combined amount/volume to sufficiently and completely fill a dental impression tray with an impression material which is combined volume of the base putty and the catalyst putty in the amount range of 25-90ml, being the equivalent of 0.84-3.04 ounces (paragraph [0004] lines 1-4 disclosing a first component being provided in between the volumes of 20ml and 60ml, paragraph [0005] lines 1-11 discloses mixing the first component with a second component to fill a tray sufficiently, and paragraph [006] lines 1-3 disclosing the second component being a unit dose between 5ml and 30ml), with the base component being between 20ml -60ml, which is 0.67-2 ounces and preferably 25ml which is 0.84ounces (paragraph [0026] lines 3-12, disclosing a first component being provided in 20-60ml ) and the catalyst putty being in the range of 5-30ml, which is 0.169-1.014 ounces (paragraph [026] lines 11-14 disclosing the second component being 5-30ml), and the mixing of the ratios of the base and catalyst being selectable based on the individual case (paragraph [0005] lines 11-13) and further disclosing 
Therefore it also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the particular ounce amount of each of the base and catalyst putties at the particular ratios including the claimed ratio of either the catalyst putty being more than the base as recited in claim 14, or the base being more than the catalyst or the base and catalyst being the exact same amount as recited in claims 1 and 24, and the combined volume of the two putties being within a sufficient amount to fill a dental tray as taught by Nehren into the putty amounts in the kit and methods as taught by Smile1 for the purpose of providing the base and catalyst already provided by Smile1 each at an amount needed by an individual case and to fit impression trays, as different patients have different sized jaws and thus would require different sized trays and the corresponding sufficient amounts of base and catalyst putties to properly fill the variously sized trays, further it has been held that where the general conditions of a claim are disclosed in the prior art, such in this case the known issue of sizing dental trays to patients and ensuring putty fills the tray for a proper impression, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. And as, these parameter is deemed matter of design choice (lacking criticality), well within the skill of ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claims 8, 9, 21, and 22 Smile1 further discloses where the predetermined amount of catalyst putty and the predetermined amount of base putty are each separately 
Further regarding claim 10, Smile1 further discloses where the base putty has an initial base putty and an additional base putty, and the catalyst putty has an initial catalyst putty and an additional catalyst putty, and there initial base putty and the initial catalyst putty are mixable to form an initial putty mixture placed in the first tray, and the additional base putty and the additional catalyst putty are mixable to form an additional putty mixture to be placed in the second dental tray (page 6 showing separate containers for each of the base putty and catalyst putty for both the initial mixture and redundant mixture).
Further regarding claims 1, 26, 27, and 28, Smile1 does disclose an initial/first assembly capable of forming an initial dental impression of a first dental arch  and a redundant/second dental assembly capable of forming a dental impression of a second arch being the same arch as the first arch (page 16 disclosing 2 trays for the upper arch and two trays for the lower arch, thus an initial/first for the upper and a redundant/second for the upper and an initial/first for the lower and a redundant/second for the lower), and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 13 and 29, Smile1 further discloses where the first dental assembly is of a first specific size capable of creating a dental impression of an upper dental arch of a user (Page 12 and 13 showing upper dental arch) and the second dental assembly is of a second specific size capable of creating a dental impression of an lower dental arch of a user (page 16 Ex parte Masham, 2 USPQ2d 1647 (1987). Thus having two different size trays assemblies would be thus capable of using one or the other size on the upper or lower jaw based on the particular patient scenario.
Regarding claim 23, Smile1 further discloses receiving, by the user, the plurality of dental aligners specific to the user and being configured to move one or more the of the user (page 19 and 20 “get aligned” disclosing sending aligners, Impression Guide page 3).
Regarding claims 14 and 30, Smile1/Nehren further discloses where some user’s would need different sized dental trays (page 23 “first, check your tray to see it it’s the right size, Impression Guide page 6 “grab one of the trays and check the size by putting it in your mouth”), thus different trays would need different amounts of putty mixture to be properly filled in order to form acceptable trays of different sizes for different arch sizes of upper and lower arches of different users or different size trays for the different upper and lower jaws as anatomically In re Aller, 105 USPQ 233. And as, these parameter is deemed matter of design choice (lacking criticality), well within the skill of ordinary artisan, obtained through routine experimentation in determining optimum results.
Alternatively Claims 13, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Smile Direct Club Vimeo online video uploaded publicly on March 2, 2016 (https://vimeo.com/157450883, pdf attachment of screen captures and provided Impression Guide pdf of instruction booklet show in the video, guide published online November 14, 2016: https://www.sharperimage.com/si/pdf/manuals/203221.pdf) herein after Smile1 or Smile1 in view of Nehren et al. (US 2011/0084093 A1) as applied above and further in view of Tchouangang et al. (US 7,967,145).
Regarding claims 13 and 29, Smil1 or Smile1/Nehren further discloses where the first dental assembly is of a first specific size capable of creating a dental impression of an upper dental arch of a user (Smile1 Page 12 and 13 showing upper dental arch) and the second dental 
Regardless, Tchouangang discloses a method of delivering a kit (title discloses a premade kit, paragraph [0002] disclosing the kit is obtained by a user and thus must be delivered in some fashion), having a container including a dental assembly including a dental tray (Fig. 1) including an initial/first dental assembly (Fig. 1 element 5), a separate second/redundant dental tray (Fig. 1 element 6), and a dental appliance capable of holding open a user’s lips (Fig. 1 element 11 is a spatula capable of holding lips open), and instructions for use (paragraph [0035] all) where the dental trays include where a first tray assembly has a specific size that is different than the specific size of a second dental assembly (column 5 lines 50-67, disclosing providing several different tray assemblies of “several sizes”). 	
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the provision of the first specific size of the first dental assembly of a different size than the second dental tray assembly as taught by Tchouangang into the Kit as taught by Smile1 or Smile1/Nehren because it would 
Regarding claim 30, Smile1 further discloses where some user’s would need different sized dental trays (page 23 “first, check your tray to see it it’s the right size, Impression Guide page 6 “grab one of the trays and check the size by putting it in your mouth”), thus different trays would need different amounts of putty mixture to be properly filled in order to form acceptable trays of different sizes for different arch sizes of upper and lower arches of different users or different size trays for the different upper and lower jaws as anatomically having different sizes (https://en.wikipedia.org/wiki/Dental_arch) and therefore it would have been obvious to provide different predetermined amounts of putty based on different tray sizes needed by different users and thus is would have been obvious to include the base and catalyst each at an amount needed by an individual case, as different patients have different sized jaws and thus would require different sized trays and the corresponding sufficient amounts of base and catalyst putties to properly fill the variously sized trays, further it has been held that where the general conditions of a claim are disclosed in the prior art, such in this case the known issue of sizing dental trays to patients and ensuring putty fills the tray for a proper impression, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. And as, these parameter is deemed matter of design choice (lacking criticality), well within the skill of ordinary artisan, obtained through routine experimentation in determining optimum results.
Conclusion
See form PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW P SAUNDERS/Examiner, Art Unit 3772                                                                                                                                                                                                        09/29/2021/EDWARD MORAN/Primary Examiner, Art Unit 3772